37 F.3d 1484NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Vincent BOGLE, Plaintiff, Appellant,v.John T. LIEBEL, ET AL., Defendants, Appellees.
No. 94-1452
United States Court of Appeals,First Circuit.
Oct. 24, 1994

Appeal from the United States District Court for the District of Massachusetts [Hon.  Frank H. Freedman, Senior U.S. District Judge ]
Vincent O. Bogle on brief pro se.
Edward M. Pikula and Matroni, DiMauro, Liebel, Pikula & deSousa on brief for appellees.
D.Mass.
AFFIRMED
Before TORRUELLA, Chief Judge, SELYA and CYR, Circuit Judges.
Per Curiam.


1
The district court properly dismissed plaintiff's action for lack of jurisdiction and for failure to state a claim.  We explain briefly.


2
If the state probate court incorrectly concluded plaintiff had been properly served, erred in refusing to order blood tests, improperly assessed the evidence, or made other mistakes, plaintiff's remedy was to appeal within the state court system and then petition the Supreme Court for a writ of certiorari.  Plaintiff may not litigate these type of challenges to the state court proceedings in a lower federal court because lower federal courts lack jurisdiction to review state court proceedings.   Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923);   Lancellotti v. Fay, 909 F.2d 15, 17 (1st Cir. 1990).


3
Plaintiff failed to state any viable basis for relief under state tort law or federal civil rights laws.  Plaintiff did not identify any unprivileged, defamatory statement and failed to allege either any class-based invidiously discriminatory animus,  Hahn v. Sargent, 523 F.2d 461, 469 (1st Cir. 1975) (class-based, invidiously discriminatory animus required to state a claim under the portion of Sec. 1985(2) proscribing conspiracies to interfere with the administration of justice in state courts), cert. denied, 425 U.S. 904 (1976), or facts that would rise to the level of an actionable conspiracy.


4
We have considered all of plaintiff's arguments and have found them to be without merit.


5
Affirmed.